         Case 3:19-cv-07651-EMC Document 89 Filed 01/22/20 Page 1 of 6



 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                    UNITED STATES DISTRICT COURT

11                                   NORTHERN DISTRICT OF CALIFORNIA

12

13 INTEL CORPORATION and APPLE INC.,                 Case No. 3:19-cv-07651-EMC

14                     Plaintiffs,                   STIPULATION AND [PROPOSED]
                                                     ORDER SETTING PAGE LIMITS FOR
15                v.                                 MOTION TO DISMISS AND STRIKE
                                                     BRIEFING
16 FORTRESS INVESTMENT GROUP LLC,
   FORTRESS CREDIT CO. LLC, UNILOC
17 2017 LLC, UNILOC USA, INC., UNILOC
   LUXEMBOURG S.A.R.L., VLSI
18 TECHNOLOGY LLC, INVT SPE LLC,
   INVENTERGY GLOBAL, INC., DSS
19 TECHNOLOGY MANAGEMENT, INC., IXI
   IP, LLC, and SEVEN NETWORKS, LLC,
20
                 Defendants.
21

22

23

24

25

26

27

28
                                                             STIPULATION AND [PROPOSED] ORDER SETTING PAGE
                                                                    LIMITS FOR MOTION TO DISMISS AND STRIKE
                                                                                                      BRIEFING
                                                                                    Case No. 3:19-cv-07651-EMC
     10788575_1
         Case 3:19-cv-07651-EMC Document 89 Filed 01/22/20 Page 2 of 6



 1                Pursuant to Civil Local Rule 7-12, plaintiffs Intel Corporation and Apple Inc. (collectively,

 2 “Plaintiffs”) and defendants Fortress Investment Group LLC, Fortress Credit Co. LLC, Uniloc

 3 2017 LLC, Uniloc USA, Inc., Uniloc Luxembourg S.a.r.l., VLSI Technology LLC, Inventergy

 4 Global, Inc., INVT SPE LLC, DSS Technology Management, Inc., IXI IP, LLC, and Seven

 5 Networks, LLC (collectively, “Defendants”) by and through their undersigned counsel hereby

 6 stipulate as follows:

 7                WHEREAS, on November 20, 2019, Plaintiffs filed a 56-page Complaint asserting claims

 8 for violation of Section 1 of the Sherman Act, Section 7 of the Clayton Act, and Section 17200 of

 9 the California Business and Professions Code (Dkt. 1);

10                WHEREAS, Defendants intend to file motions to dismiss and strike Plaintiffs’ Complaint

11 in accordance with the Court’s order setting an extended briefing schedule (Dkt. 75), and seek to

12 coordinate their motion practice in order to reduce redundancy and total pages submitted to the

13 Court;

14                WHEREAS, the parties have agreed, subject to Court approval, that: (i) all Defendants

15 collectively will be entitled to 50 total pages for their motions to dismiss and strike moving briefs,

16 which will likely be filed in a single joint brief plus one or more short supplemental briefs, (ii) all

17 Plaintiffs collectively will be entitled to 50 total pages for their oppositions to these motions, and

18 (iii) all Defendants collectively will be entitled to 30 total pages for their replies. The parties have

19 further agreed that they may allocate the pages for their respective motions, oppositions, and

20 replies however they choose;

21                WHEREAS, absent this stipulation, each Defendant would be entitled to file a motion to

22 dismiss and strike of up to 25 pages, and Plaintiffs would be entitled 25 pages to oppose each such

23 motion (L.R. 7-2, 7-3), which would result in potentially hundreds of pages of briefing on the

24 motions to dismiss and strike;

25                WHEREAS, the requested page limits herein will allow the parties to coordinate their

26 collective briefing and more efficiently present the motion to dismiss and strike issues to the

27 Court;

28
                                                                        STIPULATION AND [PROPOSED] ORDER SETTING PAGE
                                                                               LIMITS FOR MOTION TO DISMISS AND STRIKE
                                                                                                                 BRIEFING
     10788575_1                                           -2-                                  Case No. 3:19-cv-07651-EMC
         Case 3:19-cv-07651-EMC Document 89 Filed 01/22/20 Page 3 of 6



 1                IT IS HEREBY STIPULATED AND AGREED by and between the parties, subject to the

 2 Court’s approval:

 3                1.    Defendants may have 50 pages collectively for their motions to dismiss and strike

 4                      Plaintiffs’ Complaint to be allocated amongst Defendants however they choose;

 5                2.    Plaintiffs may have 50 pages collectively for their oppositions to Defendants’

 6                      Motions to be allocated among Plaintiffs however they choose;

 7                3.    Defendants may have 30 pages collectively for their replies to be allocated among

 8                      Defendants however they choose.

 9 IT IS SO STIPULATED.

10 Dated: January 22, 2020                                Respectfully submitted,

11
      By: /s/ A. Matthew Ashley                           By: /s/ Timothy Syrett
12       A. Matthew Ashley (Bar No. 198235)                  Timothy Syrett (pro hac vice)
         mashley@irell.com                                   timothy.syrett@wilmerhale.com
13       IRELL & MANELLA LLP                                 William F. Lee (pro hac vice)
         840 Newport Center Drive, Suite 400                 william.lee@wilmerhale.com
14       Newport Beach, CA 92660-6324                        Joseph J. Mueller (pro hac vice)
         Telephone: 949 760-0991                             joseph.mueller@wilmerhale.com
15       Facsimile: 949 760-5200                             WILMER CUTLER PICKERING
                                                                HALE AND DORR LLP
16         Attorney for Defendants                           60 State Street
           FORTRESS INVESTMENT GROUP                         Boston, MA 02109
17         LLC, FORTRESS CREDIT CO. LLC,                     Telephone: +1 617 526 6000
           VLSI TECHNOLOGY LLC                               Facsimile: +1 617 526 5000
18
           /s/ James J. Foster                                Mark D. Selwyn (SBN 244180)
19         James J. Foster                                    mark.selwyn@wilmerhale.com
           jfoster@princelobel.com                            WILMER CUTLER PICKERING
20         PRINCE LOBEL TYE LLP                                HALE AND DORR LLP
           One International Place, Suite 3700                950 Page Mill Road
21         Boston, MA 02110                                   Palo Alto, CA 94304
           Telephone: 617 456-8022                            Telephone: +1 650 858 6000
22         Facsimile: 617 456-8100                            Facsimile: +1 650 858 6100
23         Attorney for Defendant                             Leon B. Greenfield (pro hac vice)
           UNILOC 2017 LLC                                    leon.greenfield@wilmerhale.com
24                                                            Amanda L. Major (pro hac vice)
           /s/ Daniel. R. Shulman                             amanda.major@wilmerhale.com
25         Daniel R. Shulman (pro hac vice)                   WILMER CUTLER PICKERING
           daniel.shulman@lathropgpm.com                        HALE AND DORR LLP
26         LATHROP GPM LLP                                    1875 Pennsylvania Avenue, N.W.
           500 IDS Center                                     Washington, DC 20006
27         80 South 8th Street                                Telephone: +1 202 663 6000
           Minneapolis, MN 55402                              Facsimile: +1 202 663 6363
28         Telephone: 612 632-3335
                                                                      STIPULATION AND [PROPOSED] ORDER SETTING PAGE
                                                                             LIMITS FOR MOTION TO DISMISS AND STRIKE
                                                                                                               BRIEFING
     10788575_1                                         -3-                                  Case No. 3:19-cv-07651-EMC
         Case 3:19-cv-07651-EMC Document 89 Filed 01/22/20 Page 4 of 6



 1         Facsimile: 612 632-4000                     Attorneys for Plaintiffs
                                                       INTEL CORPORATION and APPLE INC.
 2         Attorney for Defendants
           UNILOC LUXEMBOURG S.A.R.L.
 3         UNILOC USA, INC

 4         /s/ Christopher A. Seidl
           Christopher A. Seidl (pro hac vice)
 5         CSeidl@RobinsKaplan.com
           ROBINS KAPLAN LLP
 6         800 LaSalle Avenue, Suite 2800
           Minneapolis, MN 55402
 7         Telephone: 612 349 8468
           Facsimile: 612 339-4181
 8
           Attorney for Defendants
 9         INVT SPE LLC
           INVENTERGY GLOBAL, INC.
10
           /s/ Nathaniel Lipanovich
11         Nathaniel Lipanovich (Bar No.
           292283)
12         nlipanovich@thoits.com
           THOITS LAW
13         400 Main Street, Suite 250
           Los Altos, CA 94022
14         Telephone: 650 327-4200
           Facsimile: 650-325-5572
15
           Attorney for Defendant
16         DSS TECHNOLOGY
           MANAGEMENT, INC.
17
           /s/ Jason D. Cassady
18         Jason D. Cassady
           jcassady@caldwellcc.com
19         CALDWELL CASSADY & CURRY
           2121 N. Pearl Street, Suite 1200
20         Dallas, TX 75201
           Telephone: 214 888-4841
21         Facsimile: 214-888-4849

22         Attorney for Defendant
           IXI IP, LLC
23
           /s/ Samuel F. Baxter
24         Samuel F. Baxter (pro hac vice)
           sbaxter@mckoolsmith.com
25         MCKOOL SMITH
           104 East Houston, Suite 100
26         Marshall, TX 75670
           Telephone: 903 923-9001
27         Facsimile: 903 923-9099

28         Attorney for Defendant
           SEVEN NETWORKS, LLC
                                                             STIPULATION AND [PROPOSED] ORDER SETTING PAGE
                                                                    LIMITS FOR MOTION TO DISMISS AND STRIKE
                                                                                                      BRIEFING
     10788575_1                                  -4-                                Case No. 3:19-cv-07651-EMC
         Case 3:19-cv-07651-EMC Document 89 Filed 01/22/20 Page 5 of 6



 1

 2
                                                       ORDER
 3
                  Pursuant to stipulation, IT IS SO ORDERED.
 4

 5
     DATED:
 6                                                          The Honorable Edward M. Chen
                                                            United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                   STIPULATION AND [PROPOSED] ORDER SETTING PAGE
                                                                          LIMITS FOR MOTION TO DISMISS AND STRIKE
                                                                                                            BRIEFING
     10788575_1                                       -5-                                 Case No. 3:19-cv-07651-EMC
         Case 3:19-cv-07651-EMC Document 89 Filed 01/22/20 Page 6 of 6



 1                                            ECF ATTESTATION

 2                I, Olivia Lauren Weber, am the ECF user whose ID and password are being used to file

 3 this STIPULATION AND [PROPOSED] ORDER SETTING PAGE LIMITS FOR MOTION TO

 4 DISMISS AND STRIKE BRIEFING. I hereby attest that I received authorization to insert the

 5 signatures indicated by a conformed signature (/s/) within this e-filed document.

 6

 7

 8                                                       By: /s/ Olivia Lauren Weber
                                                                 Olivia Lauren Weber
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                     STIPULATION AND [PROPOSED] ORDER SETTING PAGE
                                                                            LIMITS FOR MOTION TO DISMISS AND STRIKE
                                                                                                              BRIEFING
     10788575_1                                         -6-                                 Case No. 3:19-cv-07651-EMC
